Citation Nr: 0307965	
Decision Date: 04/25/03    Archive Date: 04/30/03

DOCKET NO.  97-00 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for claimed schizophrenia.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from April 1979 to April 
1981.  

This appeal initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 RO decision, which 
determined that new and material evidence had not been 
submitted to reopen a claim of service connection for 
schizophrenia.  

In a September 1998 decision, the Board determined that new 
and material evidence had been submitted to reopen the claim 
of service connection for schizophrenia and remanded the case 
to the RO for further development.  

In a decision promulgated in June 2000, the Board denied 
service connection for schizophrenia.  The veteran appealed 
the decision to the United States Court of Appeals for 
Veterans Claims (Court).  

In a May 2001 Order, the Court granted the Appellee's Motion 
to Remand, vacating the Board's decision and remanding the 
case to the Board for additional proceedings.  

In January 2002, the Board remanded the case to the RO for 
further development.  

The appeal is before the undersigned Veterans Law Judge who 
has been designated to make the final disposition of this 
proceeding for VA.  



FINDINGS OF FACT

1.  The veteran is shown to have been treated for habitual 
drug and alcohol abuse during active service; there is no 
convincing evidence to show that schizophrenia was present in 
service.  

2.  The veteran's schizophrenia is shown to have been first 
clinically manifested in November of 1984, over three years 
after his discharge from active service.  

3.  The veteran's currently demonstrated schizophrenia is not 
shown to have been causally related to any manifestation 
exhibited during his period of active service.  



CONCLUSION OF LAW

The veteran's disability manifested by schizophrenia is not 
due to disease or injury that was incurred in or aggravated 
by service; nor may a psychosis be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 
1137, 5107(b), 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

The veteran served on active duty from April 1979 to April 
1981.  

A careful review of the service medical records shows that, 
on an April 1979 physical examination for enlistment 
purposes, the veteran was reported to have been 
psychiatrically normal.  

In December 1980, the veteran was seen for alcohol and drug 
use.  The assessment was that of improper use of hashish and 
habitual excessive drinking.  On a January 1981 Report of 
Medical History, the veteran did not report any nervous 
trouble of any sort.  The service medical records do not 
reflect complaints, clinical findings or a diagnosis of an 
innocently acquired psychiatric disorder, such as 
schizophrenia.  

The private medical records, dated from 1984 to 1996, show 
treatment for schizophrenia.  Treatment was obtained from 
various places, to include Norristown State Hospital, Catch 
Community Mental Health Center, Penndel Mental Health Center 
and Pennsylvania Hospital.  

A November 1984 Norristown State Hospital initial private 
hospital admission report indicates that the veteran was 
reported to have become psychotic while in prison after he 
banged his head against a wall.  The veteran reported that he 
began using drugs during adolescence and had quit school in 
the 11th grade.  He added that he had been given a general 
discharge from service due to drugs and drinking problems.  

It was noted that the records that had arrived with the 
veteran from the prison indicated that he had had a previous 
psychiatric history but that the record was vague and the 
veteran denied having had a previous history.  The diagnosis, 
in November 1984, was that of chronic undifferentiated 
schizophrenia.  

A new case conference report, dated later in November 1984, 
indicates that the veteran reported having hallucinated in 
the past and that there was a marked suggestion that the 
veteran had been "dysfunctional" for a long time.  The 
diagnosis was that of paranoid schizophrenia.  

On an occupational therapy department assessment, dated in 
December 1984, the veteran denied having had previous 
psychiatric treatment.  He was discharged from Norristown in 
September 1985 to a drug and alcohol rehabilitation program.  
His diagnoses were those of paranoid schizophrenia (in 
remission) and drug and alcohol abuse disorder.  

The Social Security records show that, in July 1988, the 
veteran was awarded disability benefits based on diagnoses of 
paranoid schizophrenia and other functional psychotic 
disorders.  In the award decision, it was stated that 
objective medical findings showed that the veteran had mental 
impairments since November 1984. 

A December 1988 report from Catch Community Mental Health 
Services indicates that the veteran reported his psychiatric 
problems began in 1981, after his discharge from military 
service.  He reported a history of polysubstance abuse that 
began while on active duty.  He indicated that, after his 
military discharge, he became progressively worse, with 
increased hallucinations and paranoid ideation, even after 
cessation of alcohol/substance abuse.  The diagnosis was that 
of paranoid schizophrenia.  

In a February 1989 report from Pennsylvania Hospital, it was 
noted that the veteran was hospitalized at Norristown State 
Hospital in 1983, after being arrested for car theft.  The 
veteran reported that, as he had in the service, he "feigned 
mental illness to get out of a prison sentence."  

A June 1989 psychiatric evaluation report from Penndel Mental 
Health Center indicates that the veteran reported having a 
long history of schizophrenic illness, apparently beginning 
at the time that he was (as he described it) inappropriately 
incarcerated for a crime.  He indicated that, while in jail 
or during the trial, he remembered "flipping out" and being 
transferred to Norristown State Hospital.  The diagnosis was 
that of paranoid schizophrenia.  

An April 1994 private mental health evaluation report shows 
that the veteran reported that he had joined the Army knowing 
that he had an open auto theft charge and that, while in the 
military, he was charged with indecent assault and drugs.  
Reportedly, he was placed in confinement for three months and 
then discharged.  The examiner stated that the veteran's 
first psychiatric hospitalization was in 1984, that there was 
no known prior psychiatric involvement, and that he had 
become psychotic at that time.  

A July 1994 Dallas (Pennsylvania) State Correctional 
Institution Initial Psychiatric Evaluation Report indicates 
that the veteran was hospitalized from 1983 to 1984 and had 
since been in several mental health outpatient clinics.  The 
veteran indicated that he had heard voices and had seen 
images of a god and the devil and became convinced of the 
powers of witches and warlocks.  

The examiner noted that the veteran finished the 11th grade 
when he probably broke down and heard voices.  It was noted 
that the veteran was in the Army for two years and received a 
general discharge.  The diagnosis was that of severe, chronic 
schizophrenia, paranoid type.  The examiner stated that the 
schizophrenia probably originated as dementia praecox, but 
that it did not become more "manifest" until he was in the 
service.  

In a March 1996 statement, a corrections counselor indicated 
that the veteran carried diagnoses of paranoid schizophrenia, 
alcohol dependence, and polysubstance abuse.  He indicated 
that the veteran's mental health treatment dated back to "at 
least 1983."  

On an April 1999 VA psychiatric examination, the examiner 
indicated that the claims folder had been reviewed.  It was 
noted that the veteran had been psychiatrically hospitalized 
at Norristown State Hospital in 1984 and had received 
psychiatric treatment since that time.  

The veteran reported that he received psychiatric treatment 
for the first time during service, approximately 18 months 
after entry, when he had a rage attack upon being informed 
that a court martial proceeding was being initiated.  He 
reported that he had a psychiatric evaluation at a clinic in 
Germany and was under treatment for the next six months until 
discharge.  The examiner noted that there were no 
corroborating records to confirm this reported history by the 
veteran.  

The VA examiner did note that the only evidence of some 
treatment during service was for an evaluation related to the 
use of marijuana and alcohol, when the veteran was considered 
to have been engaged in the use of marijuana and habitual 
excessive drinking.  The veteran reported that he had used 
marijuana and drunken alcohol since the age of 13 or 14.  

The VA examination diagnosis was that of chronic 
schizophrenia, undifferentiated type.  The examiner opined 
that, while there might be a possibility that the veteran had 
symptoms of a psychotic disorder around the time of active 
service, there was no record to corroborate his claims.  

The VA examiner stated that it was difficult to establish a 
causal relationship between the veteran's military service 
and his currently diagnosed schizophrenia, noting again that 
the service medical records did not corroborate the reported 
history concerning psychiatric treatment during service.  

The VA examiner added that the earliest records to support 
the veteran's claim of having the psychiatric illness was 
from the November 1984 records of Norristown State Hospital, 
which showed that he was admitted under commitment and 
discharged in 1985.  

The VA examiner also remarked that, on examination, the 
veteran did not reveal specific prodromal symptoms leading to 
the disease.  The examiner indicated that the veteran had 
done odd jobs after he quit high school in the 11th grade 
and, in order to be off the streets, had joined the Army.  
The examiner stated that this would not be typical of an 
evolving disease of schizophrenia.  

In February 2000, the National Personnel Records Center 
(NPRC) indicated that it did not have any further service 
medical records of the veteran.  

In July 2002, the RO received additional medical records of 
the veteran, from the Commonwealth of Pennsylvania Department 
of Corrections, dated from April 1994 to June 2002.  The 
records indicate treatment for chronic schizophrenia 
(paranoid type and undifferentiated type), obsessive-
compulsive disorder, and anxiety disorder (not otherwise 
specified).  

On an initial psychiatric evaluation in May 1994, it was 
reported that the veteran's first hospitalization was in 1983 
at Norristown State Hospital, after he "freaked out" at a 
judge at a sentencing hearing.  The veteran indicated that he 
had felt that he was under a satanic curse and that it had 
been going on since his birth, although he apparently had 
only known about it since 1981 after "meeting witches and 
warlocks in Germany" (he reported that he was drinking and 
smoking hashish at the time).  He also indicated that he 
began drinking and smoking "pot" at age 14.  

A February 2000 record indicates that the veteran reported 
that he started hearing voices at age 20, when he left 
military service.  He reported that he had abused alcohol 
before and during service.  The assessments were those of 
psychosis due to substance abuse and rule out schizophrenia.  

On a December 2002 VA examination, the veteran's claims 
folder, his psychiatric records, and his own account were 
reviewed.  It was noted that the veteran was currently 
incarcerated.  

The veteran reported that his first contact with psychiatric 
services was in 1980, while stationed in Germany, when he had 
a violent psychotic outburst that apparently had been 
triggered by an accusation of auto theft prior to his entry 
into service.  He indicated that he required psychiatric 
intervention and was placed on medication.  

The veteran also reported that, after his discharge from 
service, he did not receive further psychiatric intervention 
until 1984, when he was incarcerated for violation of 
probation (which he was given as a result of facing auto 
theft charges).  At this time, he was reported to have 
experienced hallucinations (witches, warlocks, demons, and 
angels).  

He then was hospitalized at Norristown State Hospital, where 
he was diagnosed with paranoid schizophrenia.  Thereafter, he 
received ongoing treatment for schizophrenia.  He reported 
having begun smoking marijuana and drinking alcohol since 
about age 14.  

Following mental status examination, the veteran's diagnoses 
were those of chronic paranoid schizophrenia (in partial 
remission, stabilized on medication), mild obsessive-
compulsive disorder, and polysubstance abuse (in forced 
remission).  The examiner commented that, classically, the 
veteran's symptoms of paranoid schizophrenia began in his 
late teenage years.  

In an addendum, the examiner stated that he had reviewed the 
entire claims folder and believed that the veteran's 
diagnosis of paranoid schizophrenia was "not related to his 
military experience while in the service."  

The record also contains numerous letters received from the 
veteran over the course of his appeal.  In these letters, the 
veteran essentially argues that his mental status was changed 
while he was in service and that his current diagnosis was 
initially manifest during service.  He claims that he was 
discharged from service for a crime (auto theft) that he did 
not commit prior to his entry into service and that his 
military discharge "started [his] mental illness."  

In an August 2000 letter, the veteran indicated that his 
psychosis "occurred" when he was informed in service about 
a felony charge against him and that he was placed on 
medications six months prior to his military discharge.  He 
stated that he was not given "instructions" on how to 
obtain medications after he was discharged.     


II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  The VCAA and the 
implementing regulations pertinent to the issue on appeal are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Supplemental Statements of the Case in March 2000 and January 
2003, the RO has notified him of the evidence needed to 
substantiate his claim.  Further, in a March 2002 letter, the 
RO also notified the veteran of what evidence he was 
responsible for obtaining and what evidence the VA would 
procure.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claims, to include requesting 
medical records to which the veteran has referred (i.e., from 
the VA and private medical providers).  

The RO has also sought and obtained examinations, to include 
those conducted in April 1999 and December 2002, regarding 
the issue at hand.  Additionally, the RO has provided the 
veteran with the opportunity for a hearing, which he 
declined.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
2002).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service incurrence will be presumed for certain chronic 
diseases, including psychoses, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

With chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service or in the presumptive period 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. §3.303(b).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The veteran contends that his schizophrenia had its onset in 
service.  However, after a careful review of the evidence, 
the Board finds that there is no convincing evidence to show 
that his currently demonstrated schizophrenia was present in 
service or for several years thereafter, or that it was 
caused by any incident of service.  

The service medical evidence shows that there were no 
complaints, clinical findings or diagnosis of an innocently 
acquired psychiatric disorder, such as schizophrenia.  The 
post-service medical evidence shows findings of a psychiatric 
disorder, diagnosed as schizophrenia, beginning in November 
1984, which was more than three years after the veteran's 
April 1981 discharge from service.  He was thereafter 
continuously treated for schizophrenia.  The most recent VA 
examination in December 2002 reflects a diagnosis of chronic 
paranoid schizophrenia.  

The record contains medical opinions addressing the onset of 
the veteran's currently demonstrated schizophrenia.  The only 
medical evidence in support of the claim is contained in the 
July 1994 private medical statement that the schizophrenia 
had been manifested during service.  

However, the examiner did not indicate that he had reviewed 
the service medical records as part of that evaluation.  The 
report also did not include any discussion of the symptoms 
shown in service or provide any supporting rationale or 
explanatory statements for the opinion.  

Generally, when a medical opinion relies at least partially 
on the veteran's rendition of his medical history, the Board 
is not bound to accept the conclusion, as it has no greater 
probative value than the facts as resented by the veteran.  
Swann v. Brown, 5 Vet. App. 229 (1993).  

In April 1999 and December 2002, the veteran was afforded VA 
psychiatric examinations to assess the likely etiology of his 
psychiatric disorder.  These examinations are comprehensive, 
and the opinions rendered are based on a review of the entire 
claims file and are accompanied by supporting rationale.  

On both examinations, the veteran was diagnosed with 
schizophrenia.  The Board affords greater probative weight to 
the opinions offered by these VA examiners, who indicated 
that the service and post-service medical records had been 
reviewed in connection with the examination and found that, 
after such a review, the service medical records did not 
confirm the onset of schizophrenia during the period of 
active service or otherwise provide a nexus between the 
currently demonstrated schizophrenia and any disease or 
injury in service.  

The balance of the numerous post-service medical records also 
does not serve to establish a causal link between the 
schizophrenia and any manifestation exhibited in service.  
Those records show that the first diagnosis of schizophrenia 
was made in November 1984, more than three years after 
service.  

Although a November 1984 conference report from Norristown 
State Hospital suggested that the veteran had been 
dysfunctional for a long time, this does not relate the 
veteran's schizophrenia to service or to the one-year 
presumptive period following service.  

Additionally, although the veteran reported the onset of 
psychiatric problems in 1981, as noted on a December 1988 
report from Catch Community Mental Health Services, the 
diagnosis of paranoid schizophrenia did not substantiate his 
report.  

The veteran thereafter contradicted himself in a June 1989 
evaluation report of Penndel Mental Health Center, when he 
reported that his schizophrenia began when he was 
incarcerated for a crime, which was in 1984.  

At any rate, the history related by the veteran for treatment 
purposes did not provide a basis for finding that he had been 
treated for manifestations of schizophrenia during service or 
in the one-year presumptive period following service.  

The Board has also considered the veteran's arguments, 
particularly in regard to the onset of his current 
disability.  However, the veteran is a layman and not 
competent to offer an opinion as to questions involving 
medical diagnosis or causation as presented in this case.  
See Espiritu v. Brown, 2 Vet. App. 492 (1992).  

Moreover, his claims of having had psychiatric treatment in 
service are not substantiated by the service medical records, 
and in the earliest November 1984 Norristown State Hospital 
reports he expressly denied having had any previous 
psychiatric treatment.  

After consideration of the medical evidence, including the 
etiological opinions, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of service connection.  

The Board accords more weight, in this case, to the VA 
examiners who rendered their opinions following review of the 
entire claims file and who provided supporting rationale for 
their opinions.  

In view of the foregoing, the Board finds that the medical 
records do not offer convincing evidence that the veteran has 
currently diagnosed schizophrenia that was related to 
service, to any incident therein, or to the one-year period 
following service.  38 C.F.R. §§ 3.303, 3.307, 3.309.  

In sum, the weight of the credible evidence demonstrates that 
the veteran's current disability manifested by schizophrenia 
was first shown years after service and had not been 
medically linked either to service or to the presumptive 
period following service.  This condition was not incurred in 
or aggravated by service, nor presumed to have been so 
incurred.  

As the preponderance of the evidence is against the claim of 
service connection for schizophrenia, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  





ORDER

Service connection for schizophrenia is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

